Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it should be a single paragraph or a single sheet/page.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 14, “an S-Factor” should be changed to --a S-Factor--.
In claim 10, line 13, “an S-Factor” should be changed to --a S-Factor--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification as originally filed fails to clearly teach or suggest how one of ordinary skill in the art would determine the “S-Factor” for the back-up roll as instantly recited in claims 1 and 10.
                                  Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, last three lines, it is unclear what is meant by the phrase, the “back-up roll has an S-Factor”?  What constitutes this “S-Factor” and how is it determined?
In claim 9, it is unclear what is meant by the phrase, “a baggy web having surface non-flatness characteristics”?  What constitutes “non-flatness characteristics”?  Applicant may wish to recite some of such characteristics instead of using the term “non-flatness characteristics”.
In claim 10, last three lines, it is unclear what is meant by the phrase, the “back-up roll has an S-Factor”?  What constitutes this “S-Factor” and how is it determined?
In claims 11-15, Applicants recite “the mechanical holders” (plural form only) and the metes and bounds of the claims are unclear because it is unclear whether Applicants are covering 
In claim 17, Applicants recite a broad recitation 45 psi at 25% and optionally less than 20 psi at 25% deflection and the metes and bounds of the claim is uncertain.  Applicants may want to recite the option in an additional dependent claim.
In claim 20, Applicants list of distinct alternative material(s) such that the metes and bounds of the claim are unclear.  Applicants may wish to break out the material(s) used in separate dependent claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: positioning mechanism in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
The positioning mechanism invokes the provisions of 35 U.S.C. 112(f) and this mechanism has been interpreted to be 
support bearings (34) in accordance with the disclosure (see page 13, lines 3-4)  
<OR> 
one or more sensors AND one or more stepper motors in accordance with the disclosure (see page 13, lines 22-25) 
<OR> 
any art recognized equivalent positioning mechanism structure.

	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                        Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dodds (WO 2016/200866) in view of Hoshi (JP11207225).
Dodds provides a method of coating a flexible web comprising steps of providing a back-up roll (16) having a deformable inner layer with a surface thereof covered by a deformable outer layer, the inner layer being softer than the outer layer , wherein the deformable inner layer of the back-up roll has a hardness in an appropriate range about 20 Shore A (see Fig. 2; page 9, lines 25 to page 10, line 30), and the deformable outer layer of the back-up roll has a predetermined hardness greater than that of the inner deformable layer because the outer layer is made of thin metal shell (i.e., stainless steel; see Fig. 2, page 10, lines 11+); providing a rotary rod or roller (14) defining a Mayer rod in contact with the back-up roll; disposing a flexible web between the back-up roll and the Mayer rod (see abstract); wrapping the flexible web around at least one of the back-up roll and the Mayer rod; pressing the Mayer rod and the back-up roll against each other to form a nip therebetween, wherein the Mayer rod and the flexible web at a contacting area are impressed into the back-up roll with a machine-direction nip width W and a nip engagement depth D; and providing a coating material upstream of the nip to form a coating on a 
Regarding claims 2-4, the use of the Hoshi mounting and positioning mechanism would enable adjustment of at least one of the nip width W and the nip engagement depth D for a desired coating thickness of the web by adjusting by movement of at least one of the Dodds Mayer rod or back-up roll.
Regarding claim 5, see Dodd thickness on page 3, lines 10-11.
Regarding claims 6-7, the mechanism as used in the combined teachings of Dodds and Hoshi would provide for one or more bearing elements at opposite ends of the Mayer rod.
Regarding claim 8, see Dodd speed on page 14, last paragraph.

Regarding claim 10, Dodds provides a coating apparatus comprising a back-up roll (16) having a deformable inner layer with a surface thereof covered by a deformable outer layer, the inner layer being softer than the outer layer , wherein the deformable inner layer of the back-up roll has a hardness in an appropriate range about 20 Shore A (see Fig. 2; page 9, lines 25 to page 10, line 30), and the deformable outer layer of the back-up roll has a predetermined hardness greater than that of the inner deformable layer because the outer layer is made of thin metal shell (i.e., stainless steel; see Fig. 2, page 10, lines 11+); a rotary rod or roller (14) defining a Mayer rod in contact with the back-up roll; a flexible web between the back-up roll and the Mayer rod (see abstract), the web wrapping the flexible web around at least one of the back-up roll and the Mayer rod; the Mayer rod and the back-up roll against each other form a nip therebetween, wherein the Mayer rod and the flexible web at a contacting area are impressed into the back-up roll with a machine-direction nip width W and a nip engagement depth D; and a coating material upstream of the nip forms a coating on a surface of the web downstream of the nip (see abstract), wherein the back-up roll has a predetermined S-Factor with a nip engagement depth D as determined via routine experimentation.  While Dodds provides for pressing the Mayer rod and back-up roll against each other to form a nip therebetween with a machine direction nip width W and nip engagement depth D, Dodds is silent concerning detail to mechanical holders to press the Mayer rod and back-up roll against each other to form the nip.  Hoshi provides suitable mechanism (i.e., mechanical holders including bearings 40) for adjusting by movement (see Figs. 2-4;  [0008, 0011-0015]), at least one of a printing roll (12; equivalent to a Mayer rod) and back-
Regarding claim 11, the one or more mechanical holders of the apparatus as defined by the combination above would provide for bearing attached to at least one of the Myer rod and back-up roll.
Regarding claims 12 and 13, the one or more mechanical holders of the apparatus as defined by the combination above would provide for a bearing element attached to opposite ends of the Mayer rod without touching a coating surface of the Mayer rod.
Regarding claim 14, Hoshi recognizes the use of supporting stand(s; 28, 29; [0011]; see Fig. 2) which would encompass stiffening beam(s).  The use of stiffening beam(s) to stabilize the Mayer rod and back-up roll during coating of the web would be within the purview of one skilled in the art.
Regarding claim 15, Hoshi provides a spring (24) which would encompass a positioning mechanism to control distance tween axes of the Mayer rod and back-up roll.  The use of a desired spring as set forth by Hoshi in the Dodds coating apparatus would facilitate a desired distance between the Mayer rod and back-up roll.
Regarding claim 16, the deformable inner layer of the back-up roll having a hardness less than 10 Shore A is not explicitly set forth by Dodds or Hoshi.  However, Dodds recognizes the use of a foam (pg. 9, last paragraph).  Thus, use of a suitable deformable material including a 
Regarding claim 17, the deformable outer layer of the back-up roll being made from a desired foam would enable the inner layer of the back-up roll to have suitable compressibility for effective machine-direction nip width W and a nip engagement depth D.
Regarding claims 18-19, the deformable outer layer would be a suitable thin metal as taught by Dodds (see col. 9, last paragraph) and would have appropriate Shore A hardness. A determination of suitable material(s) from which to make the deformable outer layer for the intended use is deemed obvious (MPEP 2144.07).
Regarding claim 20, the deformable inner layer would be material(s) as taught by Dodds (see col. 9, last paragraph to page 10, line 4). A determination of suitable material(s) from which to make the deformable inner layer for the intended use is deemed obvious (MPEP 2144.07).

Claims 6, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dodds (WO 2016/200866) in view of Hoshi (JP11207225) as applied to claims 1 and 10 above and further in view of Warner (US 2,946,307).
The teachings of Dodds and Hoshi have been mentioned above yet Dodds and Hoshi do not clearly illustrate a mechanical holder on opposite ends of the Mayer rod being plural bearing elements.  Warner provides a Mayer rod (23) pressed via mechanical holder mounted on opposite ends of the Mayer rod via flexible shafts (62) and bearing blocks (67; see Fig. 8, col. 6, lines 2-25).  In light of the teaching of Warner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide suitable mechanical holder on opposite ends of the Mayer rod being plural bearing elements in the method as defined by the combination above as this would effect stability of the nip to form desired machine direction nip width W and nip engagement depth D.  

Regarding claim 14, Warner provides for a stiffening beam or cross shaft (65; Fig. 8, col. 6, lines 2-25) as this would further stabilize the nip to form desired machine direction nip width W and nip engagement depth D.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide suitable mechanical holder in the apparatus as defined by the combination above as this would enhance stability of the nip to form desired machine direction nip width W and nip engagement depth D.  

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnscheidt (US 3,701,335) in view of Hoshi (JP11207225).
Barnscheidt provides a method of coating a flexible web comprising steps of providing a back-up roll (5) having a deformable inner layer (16) with a surface thereof covered by a deformable outer layer (17), the inner layer being softer than the outer layer , wherein the deformable inner layer of the back-up roll has a hardness in an appropriate range about 20 Shore A (see Fig. 4; col. 3, lines 59 to col. 4, line 19), and the deformable outer layer of the back-up 
Regarding claims 2-4, the use of the Hoshi mounting and positioning mechanism would enable adjustment of at least one of the nip width W and the nip engagement depth D for a 
Regarding claim 5, see Barnscheidt thickness in col. 4, lines 6-10.
Regarding claims 6-7, the mechanism as used in the combined teachings of Barnscheidt and Hoshi would provide for one or more bearing elements at opposite ends of the Mayer rod.
Regarding claim 9, the method including use of the mechanism (i.e., mounting and positioning mechanism,…bearings) as mentioned above would enable any flexible web including baggy web having surface characteristics to be coated.
Regarding claim 10, Barnscheidt provides a coating apparatus comprising a back-up roll (5) having a deformable inner layer (16) with a surface thereof covered by a deformable outer layer (17), the inner layer being softer than the outer layer, wherein the deformable inner layer of the back-up roll has a hardness in an appropriate range about 20 Shore A (see Fig. 4; col. 3, lines 59 to col. 4, line 19), and the deformable outer layer of the back-up roll has a hardness about 30 to 70 Shore A; a rotary rod (3) in contact with the back-up roll; a flexible web between the back-up roll and the Mayer rod (see abstract), the web wrapping the flexible web around at least one of the back-up roll and the Mayer rod; the Mayer rod and the back-up roll against each other form a nip therebetween, wherein the Mayer rod and the flexible web at a contacting area are impressed into the back-up roll with a machine-direction nip width W and a nip engagement depth D; and a coating material upstream of the nip forms a coating on a surface of the web downstream of the nip (see abstract), wherein the back-up roll has a predetermined S-Factor with a nip engagement depth D as determined via routine experimentation.  While Barnscheidt provides for pressing the Mayer rod and back-up roll against each other to form a nip therebetween with a machine direction nip width W and nip engagement depth D, Barnscheidt is 
Regarding claim 11, the one or more mechanical holders of the apparatus as defined by the combination above would provide for bearing attached to at least one of the Myer rod and back-up roll.
Regarding claims 12 and 13, the one or more mechanical holders of the apparatus as defined by the combination above would provide for a bearing element attached to opposite ends of the Mayer rod without touching a coating surface of the Mayer rod.
Regarding claim 14, Hoshi recognizes the use of supporting stand(s; 28, 29; [0011]; see Fig. 2) which would encompass stiffening beam(s).  The use of stiffening beam(s) to stabilize the Mayer rod and back-up roll during coating of the web would be within the purview of one skilled in the art.
Regarding claim 15, Hoshi provides a spring (24) which would encompass a positioning mechanism to control distance tween axes of the Mayer rod and back-up roll.  The use of a desired spring as set forth by Hoshi in the Barnscheidt coating apparatus would facilitate a desired distance between the Mayer rod and back-up roll.
nd paragraph).  
Regarding claim 17, the deformable outer layer of the back-up roll of Barnscheidt being of a hardness less than about 10 Shore A and the inner deformable layer being of a hardness about 10 Shore A or less would result in a back-up roll with the claimed compressibility.
Regarding claims 18, see Barnscheidt, col. 4, second full paragraph.
Regarding claim 19, the deformable outer layer would be an elastomer or hard rubber as taught by Barnscheidt (see col. 3, last paragraph).  A determination of suitable material(s) from which to make the deformable outer layer for the intended use is deemed obvious (MPEP 2144.07).
Regarding claim 20, the deformable inner layer would be material(s) as taught by Barnscheidt (i.e., synthetic rubber; see abstract).  A determination of suitable material(s) from which to make the deformable inner layer for the intended use is deemed obvious (MPEP 2144.07).


Claims 6, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barnscheidt (US 3,701,335) in view of Hoshi (JP11207225) as applied to claims 1 and 10 above and further in view of Warner (US 2,946,307).
The teachings of Barnscheidt and Hoshi have been mentioned above yet Barnscheidt and Hoshi do not clearly illustrate a mechanical holder on opposite ends of the Mayer rod being plural bearing elements.  Warner provides a Mayer rod (23) pressed via mechanical holder mounted on opposite ends of the Mayer rod via flexible shafts (62) and bearing blocks (67; see Fig. 8, col. 6, lines 2-25).  In light of the teaching of Warner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide suitable 
Regarding claims 12-13, the teachings of Barnscheidt and Hoshi have been mentioned above yet the apparatus as defined by the combination above does not clearly illustrate a mechanical holder on opposite ends of the Mayer rod being plural bearing elements.  Warner provides a Mayer rod (23) pressed via mechanical holder mounted on opposite ends of the Mayer rod via flexible shafts (62) and bearing blocks (67; see Fig. 8, col. 6, lines 2-25).  In light of the teaching of Warner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide suitable mechanical holder on opposite ends of the Mayer rod being plural bearing elements in the apparatus as defined by the combination above as this would effect stability of the nip to form desired machine direction nip width W and nip engagement depth D.  
Regarding claim 14, Warner provides for a stiffening beam or cross shaft (65; Fig. 8, col. 6, lines 2-25) as this would further stabilize the nip to form desired machine direction nip width W and nip engagement depth D.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide suitable mechanical holder in the apparatus as defined by the combination above as this would enhance stability of the nip to form desired machine direction nip width W and nip engagement depth D.  

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnscheidt (US 3,701,335) in view of Hoshi (JP11207225) as applied to claims 1 and 10 above and further in view of Dodds (WO2016/200866).
The teachings of Barnscheidt and Hoshi have been mentioned above but Barnscheidt and Hoshi do not teach or suggest rotating the Mayer rod at a speed from about 1 m/min to about 
Regarding claim 20, Barnscheidt is silent concerning the deformable inner layer being one or more materials of foam to engraved elastomer and so forth.  Dodds sets forth the deformable inner layer would be suitable material(s) as instantly recited as evidenced by col. 9, last paragraph to page 10, line 4.  In light of the teachings of Dodds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the deformable inner layer from a suitable material(s) since determination of the suitability of materials for the intended use is deemed obvious (MPEP 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patent sets forth a Mayer rod arrangement which includes deflection length value(s):  Principe et al (US 6,110,320).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
1/28/2022